Case 2:19-cv-02431-JPM-cgc Document 80 Filed 08/04/21 Page 1 of 14                                    PageID 668




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TENNESSEE
                                    WESTERN DIVISION


 MADDIE SINGER,                                                )
                                                               )
                   Plaintiff,                                  )
                                                               )
 v.                                                            )        Civil Action No.
                                                               )        2:19-cv-02431
 THE UNIVERSITY OF TENNESSEE                                   )
 HEALTH SCIENCES CENTER,                                       )
                                                               )
                   Defendant.                                  )


           ORDER DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT


            Before the Court is Defendant University of Tennessee Health Sciences Center’s

 (“UTHSC”) Motion for Summary Judgment, filed on April 14, 2021. (ECF No. 54.) Plaintiff

 Maddie Singer (“Singer”) filed a Response in Opposition on May 12, 2021. (ECF No. 63.)

 UTHSC filed a Reply in Support of its Motion for Summary Judgment on May 26, 2021. (ECF

 No. 66.) For the following reasons, UTHSC’s Motion for Summary Judgment is DENIED.

      I.       BACKGROUND

            This is an action for wrongful termination and sex discrimination in violation of Title VII

 of the Civil Rights Act of 1964 (“Title VII”). (Complaint, ECF No. 1.) Singer alleges that she

 experienced discriminatory treatment based on her nonconformity with gender stereotypes, and

 based on her transgender identity. 1 (Id. ¶ 1.)

            Singer is a transgender woman who worked at the UTHSC College of Dentistry on a




 1
   In Bostock v. Clayton Cnty., the Supreme Court held that an employer who fires an individual for being gay or
 transgender violates Title VII. 140 S.Ct. 1731, 1734 (2020).
Case 2:19-cv-02431-JPM-cgc Document 80 Filed 08/04/21 Page 2 of 14                        PageID 669




 volunteer, part-time basis from 2002–2010, from 2010–2015 on a paid-, part-time basis, and from

 2015–2018 on a paid, full-time basis. (ECF No. 63-1 ¶¶ 1–2.) Singer transitioned from male to

 female in 2015. (ECF No. 67 ¶ 2.) In approximately March 2015, Singer was appointed as a non-

 tenure track Instructor as well as the Director of Anaplastology. (Id. ¶ 3.) Accordingly to UTHSC

 College of Dentistry’s Constitution and Bylaws (the “Bylaws”), someone taking the position of

 Instructor should have a “DDS degree or its equivalent; Ph.D. degree or its equivalent; Bachelors

 in Dental Hygiene degree or its equivalent; Masters in Dental Hygiene degree or [sic] its

 equivalent.” (Id. ¶ 4.) The Bylaws do not define what an “equivalent” degree is. (Id. ¶ 5.) Singer

 holds a Bachelor’s Degree in Fine Arts from New York University, but does not hold a degree in

 dental hygiene or dentistry. (ECF No. 63-1 ¶ 21.)

        Singer’s appointment was for one year and could be renewed on an annual basis. (ECF

 No. 63-1 ¶ 4.) Singer’s appointment was renewed every year between 2009 and 2015. (Id. ¶ 6.)

 Singer’s work was of high quality, and received positive reviews from Dr. Richard Cagna, the

 Director of Advanced Prosthodontics Program in 2016 and 2017. (ECF Nos. 63-1 ¶ 6; 67 ¶ 10.)

 Singer also invented three medical devices during her employment with UTSHC, published three

 scholarly articles, and held contracts for anaplastology consulting with St. Jude, the Veterans’

 Administration, and TriCare. (ECF No. 67 ¶¶ 12–13.) UTHSC also commissioned Singer to

 sculpt four bronze busts of current and historical figures important to the university. (Id. ¶ 14.)

        At the time Singer was appointed to the full-time Instructor position, Dr. Tim Hottel was

 dean. (ECF No. 63-1 ¶ 7.) In mid-2017, Dr. Hottel was removed as dean and replaced on an

 interim basis by Dr. John S. Covington. (Id. ¶ 8.) Upon taking over as Interim Dean, Dr.

 Covington reviewed the fiscal status of the college, including Singer’s position and job duties. (Id.

 ¶ 9.) Dr. Covington made the decision not to renew Singler’s faculty appointment. (Id. ¶ 19.) Dr.



                                                   2
Case 2:19-cv-02431-JPM-cgc Document 80 Filed 08/04/21 Page 3 of 14                      PageID 670




 Covington was of the opinion that the mission of the college would be better served by directing

 funds being used by Singer elsewhere, and that she was not furthering the mission of the College

 of Dentistry. (Id. ¶¶ 10–11.)

          On or about March 28, 2018, Singer met with Dr. David Cagna, the Chair of the

 Prosthodontics department, along with Dr. Russell Wicks, the Director of Advanced

 Prosthodontics. (ECF No. 67 ¶ 19.) Singer was told that her contract was not being renewed

 because she did not have a Master’s degree, which was a requirement according to the Bylaws.

 (Id. ¶ 20.) At that meeting, Singer pointed out that UTHSC employed two cisgender female faculty

 members who did not have Master’s degrees, but were working towards one. (Id. ¶ 21.) Singer

 proposed doing the same, but was told by Dr. Cagna that issues with billing were also a reason for

 not renewing her contract. (Id. ¶¶ 22–23.) Dr. Wicks and Dr. Cagna also suggested to Singer that

 Dr. Covington may be willing to let her remain in her position at a reduced salary, but without her

 faculty position and office. (Id. ¶ 24.) Singer separated from employment with UTHSC on or

 about June 15, 2018. (ECF No. 1 ¶ 76.)

    II.      Legal Standard

          A party is entitled to summary judgment “if the movant shows that there is no genuine

 dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

 Civ. P. 56(a). “A fact is ‘material’ for purposes of summary judgment if proof of that fact would

 establish or refute an essential element of the cause of action or defense.” Bruederle v. Louisville

 Metro Gov’t, 687 F.3d 771, 776 (6th Cir. 2012).

          “In considering a motion for summary judgment, [the] court construes all reasonable

 inferences in favor of the non-moving party.” Robertson v. Lucas, 753 F.3d 606, 614 (6th Cir.

 2014) (citing Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)). “The


                                                  3
Case 2:19-cv-02431-JPM-cgc Document 80 Filed 08/04/21 Page 4 of 14                           PageID 671




 moving party bears the initial burden of demonstrating the absence of any genuine issue of material

 fact.” Mosholder v. Barnhardt, 679 F.3d 443, 448 (6th Cir. 2012) (citing Celotex Corp. v. Catrett,

 477 U.S. 317, 323 (1986)). “Once the moving party satisfies its initial burden, the burden shifts

 to the nonmoving party to set forth specific facts showing a triable issue of material fact.”

 Mosholder, 679 F.3d at 448-49; see also Fed. R. Civ. P. 56(e); Matsushita, 475 U.S. at 587. “When

 the non-moving party fails to make a sufficient showing of an essential element of his case on

 which he bears the burden of proof, the moving parties are entitled to judgment as a matter of law

 and summary judgment is proper.” Martinez v. Cracker Barrel Old Country Store, Inc., 703 F.3d

 911, 914 (6th Cir. 2013) (quoting Chapman v. UAW Local 1005, 670 F.3d 677, 680 (6th Cir. 2012)

 (en banc)) (internal quotation marks omitted).

         In order to “show that a fact is, or is not, genuinely disputed,” a party must do so by “citing

 to particular parts of materials in the record,” “showing that the materials cited do not establish the

 absence or presence of a genuine dispute,” or showing “that an adverse party cannot produce

 admissible evidence to support the fact.” L.R. 56.1(b)(3); Bruederle, 687 F.3d at 776 (alterations

 in original) (quoting Fed. R. Civ. P. 56(c)(1)); see also Mosholder, 679 F.3d at 448 (“To support

 its motion, the moving party may show ‘that there is an absence of evidence to support the

 nonmoving party’s case.’” (quoting Celotex, 477 U.S. at 325)). “Credibility determinations, the

 weighing of the evidence, and the drawing of legitimate inferences from the facts are jury

 functions, not those of a judge[.]” Martinez, 703 F.3d at 914 (alteration in original) (quoting

 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)). “The court need consider only the

 cited materials, but it may consider other materials in the record.” Fed. R. Civ. P. 56(c)(3). “[T]he

 district court has no ‘duty to search the entire record to establish that it is bereft of a genuine issue

 of material fact.’” Pharos Capital Partners, L.P. v. Deloitte & Touche, 535 F. App’x 522, 523 (6th



                                                    4
Case 2:19-cv-02431-JPM-cgc Document 80 Filed 08/04/21 Page 5 of 14                      PageID 672




 Cir. 2013) (per curiam) (quoting Tucker v. Tennessee, 539 F.3d 526, 531 (6th Cir. 2008),

 abrogation recognized by Anderson v. City of Blue Ash, 798 F.3d 338 (6th Cir. 2015)).

        The decisive “question is whether ‘the evidence presents a sufficient disagreement to

 require submission to a [fact finder] or whether it is so one-sided that one party must prevail as a

 matter of law.’” Johnson v. Memphis Light Gas & Water Div., 777 F.3d 838, 843 (6th Cir. 2015)

 (quoting Liberty Lobby, 477 U.S. at 251-52). Summary judgment “‘shall be entered’ against the

 non-moving party unless affidavits or other evidence ‘set forth specific facts showing that there is

 a genuine issue for trial.’”     Rachells v. Cingular Wireless Employee Servs., LLC, No.

 1:08CV02815, 2012 WL 3648835, at *2 (N.D. Ohio Aug. 23, 2012) (quoting Lujan v. Nat’l

 Wildlife Fed’n, 497 U.S. 871, 884 (1990)). “[A] mere ‘scintilla’ of evidence in support of the non-

 moving party’s position is insufficient to defeat summary judgment; rather, the non-moving party

 must present evidence upon which a reasonable jury could find in her favor.” Tingle v. Arbors at

 Hilliard, 692 F.3d 523, 529 (6th Cir. 2012) (quoting Liberty Lobby, 477 U.S. at 251). “[I]n order

 to withstand a motion for summary judgment, the party opposing the motion must present

 “affirmative evidence” to support his/her position.” Mitchell v. Toledo Hosp., 964 F.2d 577, 584

 (6th Cir. 1992) (citing Liberty Lobby, 477 U.S. at 247-254; Street v. J.C. Bradford & Co., 886

 F.2d 1472, 1479 (6th Cir. 1989)). “[C]onclusory assertions, unsupported by specific facts made

 in affidavits opposing a motion for summary judgment, are not sufficient to defeat a motion for

 summary judgment.” Rachells, 2012 WL 3648835, at *2 (quoting Thomas v. Christ Hosp. and

 Med. Ctr., 328 F.3d 890, 894 (7th Cir. 2003)). Statements contained in an affidavit that are

 “nothing more than rumors, conclusory allegations and subjective beliefs” are insufficient. See

 Mitchell, 964 F.2d at 584-85.




                                                  5
Case 2:19-cv-02431-JPM-cgc Document 80 Filed 08/04/21 Page 6 of 14                        PageID 673




    III.      Analysis

              a. Legal Standard for Title VII Discrimination

           Title VII of the Civil Rights Act makes it illegal for any employer to discharge any

 individual because of that person’s sex or race. 42 U.S.C. § 2000e-2. A plaintiff may prove a

 claim of race or gender discrimination under Title VII with either direct or circumstantial evidence.

 See Evans v. Walgreens Co., 813 F. Supp. 2d 897, 917 (W.D. Tenn. 2011) (citing Barrett v.

 Whirlpool Corp., 556 F.3d 502, 514 (6th Cir. 2009)). “[T]o compensate for the fact that direct

 evidence of intentional discrimination is hard to come by,” the Supreme Court has articulated a

 test for evaluating indirect evidence of Title VII violations. Price Waterhouse v. Hopkins, 490

 U.S. 228, 271 (1989) (O’Connor, J., concurring). For indirect and circumstantial evidence

 discrimination cases, courts apply the McDonnell Douglas burden-shifting framework. Barrett,

 556 F.3d at 515. In order to demonstrate a prima facie case of discrimination, the plaintiff must

 demonstrate: (1) that she was a member of a protected class; (2) that she suffered an adverse

 employment action; (3) that she was qualified for the position; and (4) that she was treated

 differently than similarly-situated employees from outside the protected class. Wright v. Murray

 Guard, Inc., 455 F.3d 702, 707 (6th Cir. 2006). Once the plaintiff has made this showing, the

 burden of production shifts to the defendant to provide a legitimate, nondiscriminatory reason for

 its actions. Chen v. Dow Chem. Co., 580 F.3d 394, 400 (6th Cir. 2009).

           Once the defendant meets its burden of production, the burden shifts back to the plaintiff

 to demonstrate pretext, that is, that the “employer’s explanation was fabricated to conceal an illegal

 motive.” Id. Pretext may be demonstrated by showing that the defendant’s legitimate, non-

 discriminatory reason “(1) had no basis in fact, (2) did not actually motivate defendant's conduct,

 or (3) was insufficient to warrant the challenged conduct.” Zambetti v. Cuyahoga Cmty. College,



                                                   6
Case 2:19-cv-02431-JPM-cgc Document 80 Filed 08/04/21 Page 7 of 14                     PageID 674




 314 F.3d 249, 258 (6th Cir. 2002). A reason cannot be shown to be a pretext for racial or gender

 discrimination “unless it is shown both that the reason was false, and that discrimination was the

 real reason.” St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 515 (1993) (emphasis in original). To

 survive summary judgment, the plaintiff must “produce sufficient evidence from which a jury

 could reasonably reject [the defendant’s] explanation” for its actions. Chen, 580 F.3d at 400.

            b. Questions of Fact Preclude Summary Judgment on Plaintiff’s Prima Facie
               Case

        To show a prima facie case for Title VII sex discrimination, Singer must show that: 1) she

 is a member of a protected class, 2) she suffered an adverse employment action; 3) she was

 qualified for her position; and 4) she was replaced by someone outside of the protected class or

 was treated differently than similarly-situated, non-protected employees.      Laster v. Cty. of

 Kalamazoo, 746 F.3d 714, 727 (6th Cir. 2014). The parties do not dispute that Singer is a member

 of a protected class and suffered an adverse employment action. (ECF No. 55 at PageID 229.)

                    i. Whether Singer was Qualified for her Position is a Factual Question

        UTHSC asserts that Singer “did not hold the requisite background to hold the faculty

 appointment of an instructor” based on the Bylaws, which provide the following guidelines for

 appointment of an Instructor:

        D.D.S. degree or its equivalent; Ph.D. or its equivalent; Bachelors in Dental
        Hygiene degree or its equivalent; Masters in Dental Hygiene Degree or its
        equivalent.

 (ECF No. 63-2 at PageID 402.)

        UTHSC argues that Singer’s degree in Fine Arts is akin to “holding a PhD in history in the

 College of Dentistry” and that “she didn’t even have requisite educational background required by

 the [College of Dentistry] bylaws.” (ECF No. 55 at PageID 230.) UTHSC, however, leaves out



                                                 7
Case 2:19-cv-02431-JPM-cgc Document 80 Filed 08/04/21 Page 8 of 14                         PageID 675




 key details of the faculty guidelines. The Bylaws are not so rigid as to disqualify Singer.

 Specifically, the text itself emphasizes the flexibility of the guidance in the Bylaws:

        Criteria listed in conjunction with each academic area should be used as guidelines.
        Such guidelines are presented in the form of broad generalizations. When these
        guidelines are considered, either collectively or individually, they should not be
        construed as rigid and necessary.

 (ECF No. 63-2 at PageID 402 (emphasis added).)

        Furthermore, the factual record shows that there were other skills and experience that

 UTHSC considered when appointing Singer to the full-time Instructor position. In the 2015 job

 posting, the departmental comments note:

        The position requires training in the art and science of Anaplastology with a
        minimum of 8 years of experience with diverse functions in all phases of prosthesis
        fabrication and placement.

 (ECF No. 63-2 at PageID 392.)

        Singer asserts that at the time she was hired for her part-time position, she already had ten

 years of experience in the field. (ECF No. 63 at PageID 352.) This was further attested to by Dr.

 Hottel, who emphasized that job experience rendered Singer to be “by far” qualified for the job.

 (ECF No. 63-3 at PageID 423.) Dr. Covington even acknowledged that Singer was a “very, very,

 very, very skilled artist” and agreed that an advanced degree was not a requirement for Singer’s

 position at the dental college. (ECF No. 63-7 at PageID 518.) Based on the actual language of the

 Bylaws, as well as the deposition testimony cited by Singer, the Court finds that a reasonable fact-

 finder could conclude that Singer was qualified for her position. Accordingly, summary judgment

 is DENIED on the issue of Singer’s qualifications for her position at the College of Dentistry.

                    ii. Whether Singer was Treated Differently than Similarly-Situated Individuals
                        is a Factual Question

        UTHSC further asserts that Plaintiff is unable to prove the fourth element of her prima



                                                  8
Case 2:19-cv-02431-JPM-cgc Document 80 Filed 08/04/21 Page 9 of 14                       PageID 676




 facie case, because “[s]he was not replaced, and there were no similarly-situated employees in the

 [College of Dentistry].” (ECF No. 55 at PageID 230.) UTHSC further asserts that “[e]very other

 employee in the college had a degree required by the bylaws” and that “[n]o other employee

 without the required degree was employed as faculty in the college after Dr. Covington took over.”

 (Id.) Finally, “the college did not employ any anaplastologists after Plaintiff’s appointment was

 not renewed.” (Id.)

        In response, Singer asserts that “Defendant’s own documents submitted to the EEOC, and

 the actual text of the bylaws show that individuals outside Ms. Singer’s protected class were

 permitted to work for the dental college without an ‘advanced’ or ‘terminal’ degree.” (ECF No.

 63 at PageID 354.) Singer points to the spreadsheet produced by UTHSC, which lists seven

 instructors in dental hygiene or periodontology with a bachelor’s degree or equivalent. (ECF No.

 63-7 at PageID 560.) The UTHSC Faculty Handbook further provides that a “faculty member

 with the rank of Instructor is usually expected to [] hold a terminal degree of the discipline or

 equivalent training and experience appropriate to the particular appointment[.]” (ECF No. 63-7 at

 PageID 533.) Singer asserts that by “allowing these cisgender females to work without an

 advanced degree and construe their bachelors’ degrees as equivalents for the requisite Instructor

 training under the bylaws, and denying this same treatment to Ms. Singer, Defendant has shown

 preferential treatment to individuals outside Ms. Singer’s protected class.” (ECF No. 63 at PageID

 355.) Conversely, UTHSC asserts that the Bylaws expressly “allow dental hygienists to be

 appointed Instructors if they have a BS or MS in dental hygiene” and that “Plaintiff has no basis

 to argue that a rule applied to everyone in the College amounted to preferential treatment.” (ECF

 No. 66 at PageID 606.)

        Here, the Court finds that there is sufficient factual dispute for the question to be resolved



                                                  9
Case 2:19-cv-02431-JPM-cgc Document 80 Filed 08/04/21 Page 10 of 14                        PageID 677




 by the jury. A reasonable fact-finder could agree with Dr. Hottel’s testimony that Singer’s

 bachelor’s in fine arts, along with her years of experience, rendered her qualified for the position

 (ECF No. 63-3 at PageID 427), and that such a narrow reading of the Bylaws with respect to Singer

 is the result of disparate treatment. A reasonable juror could look at the arguably inconsistent

 application of the College of Dentistry Bylaws and UTHSC Faculty Handbook and determine that

 similarly situated individuals (namely, those with a bachelor’s in dental hygiene or equivalent)

 were treated preferentially to Singer. Accordingly, summary judgment is DENIED on this issue.

            c. Whether Defendant’s Reasons for Singer’s Termination are Merely Pretext
               for Determination is a Question for the Jury

        If Singer is able to make a prima facie case of Title VII discrimination, the burden shifts to

 UTHSC to provide legitimate, non-discriminatory reasons for her termination. Chen, 580 F.3d at

 400. Here, UTHSC has articulated the following rationale for not renewing Singer’s contract: 1)

 In Dr. Covington’s view, Singer “did not further the educational mission” of the College of

 Dentistry because she was not teaching, doing research, or service; and 2) She did not have the

 requisite educational background required by the Bylaws.            (ECF No. 55 at PageID230.)

 Accordingly, Dr. Covington “felt the money [being spent on Singer] could be better spent

 elsewhere.” (Id.) Accordingly, UTHSC has demonstrated a legitimate, non-discriminatory reason

 for Singer’s non-renewal.

        Once the defendant meets its burden of production, the burden shifts back to the plaintiff

 to demonstrate pretext, that is, that the “employer’s explanation was fabricated to conceal an illegal

 motive.” Chen, 580 F.3d at 400. Pretext may be demonstrated by showing that the defendant’s

 legitimate, non-discriminatory reason “(1) had no basis in fact, (2) did not actually motivate

 defendant's conduct, or (3) was insufficient to warrant the challenged conduct.” Zambetti, 314

 F.3d at 258. A reason cannot be shown to be a pretext for racial or gender discrimination “unless

                                                  10
Case 2:19-cv-02431-JPM-cgc Document 80 Filed 08/04/21 Page 11 of 14                      PageID 678




 it is shown both that the reason was false, and that discrimination was the real reason.” Hicks, 509

 U.S. at 515. To survive summary judgment, the plaintiff must “produce sufficient evidence from

 which a jury could reasonably reject [the defendant’s] explanation” for its actions. Chen, 580 F.3d

 at 400.

           Here, Singer points to the changing rationale provided to her regarding her termination.

 She asserts that “[a]t the time Dr. Wicks and Dr. Cagna met with [her] to inform her that she was

 being terminated, they first claimed it was based on her lack of an advanced degree.” (ECF No.

 63 at PageID 355.) This rationale is directly contradicted by Dr. Covington’s testimony, who

 stated the following in his deposition:

           Q.     Okay. So an advanced degree wasn’t a requirement for her position at the Dental
                  College?
           A.     That’s true.
           Q.     Okay. If she had had an advanced degree, would she still be employed by
                  UTHSC?
           A.     No. This wasn’t a degree matter. It was a needs of the college matter.

 (ECF No. 63-7 at PageID 518.)

           Conversely, during the UT Office of Equity and Diversity’s investigation of Singer’s

 complaint of discrimination, UTHSC pointed to Singer’s allegedly lacking credentials as the

 rationale for her non-renewal. (ECF No. 63-4 at PageID 463, 472.) That investigate report found:

 “Ms. Singer’s lack of an advanced degree was presented to her initially as the only reason for her

 non-renewal. Despite Dr. Covington’s statements made in emails leading up to her non-renewal,

 Dr. Covington maintained throughout the investigative process that the complainant’s lack of a

 requisite advanced degree was the only reason for her non-renewal.” (Id. at PageID 477.)

           Internal emails, however, posit the decision to non-renew as a business decision. In an

 email to Dr. Cagna and others on March 21, 2018, Dr. Covington stated the following:

           Based on the conversation yesterday, this would seem to be a reasonable

                                                 11
Case 2:19-cv-02431-JPM-cgc Document 80 Filed 08/04/21 Page 12 of 14                         PageID 679




       compromise position to allow continued employment. The facts are:
           • a $90k negative revenue flow in the last year
           • a faculty designation that appears to be inappropriate to begin with (not her
              fault though)
           • her appointment in the College of Dentistry is puzzling (again not her fault)
           • no referrals in the past three years are from a dental source
           • continued breaking/ignoring the rules of proper behavior.…
 (ECF No. 63-7 at PageID 557.)

        In a later email, Dr. Covington emphasized that “[t]his is a rational business decision,

 nothing more” and that “[h]aving her as an independent, off-campus contractor would be ideal in

 [his] view.” (ECF No. 63-7 at PageID 555.)

        “An employer’s changing rationale for making an adverse employment decision can be

 evidence of pretext.” Cicero v. Borg-Warner Auto., Inc., 280 F.3d 579, 592 (6th Cir. 2002)

 (internal citations and quotations omitted). In Cicero, the Sixth Circuit noted that “[s]hifting

 justifications over time calls the credibility of those justifications into question.” 280 F.3d at 592.

 Here, UTHSC’s inconsistent rationale creates a genuine issue of fact with respect to pretext. For

 example, even taking UTHSC’s other stated reason — problems with billing clients — there still

 is evidence of internal inconsistencies. For example, Singer asserts that “Dan Brown, the Assistant

 Dean for Financial Affairs, had approached [her] on more than one occasion during her

 employment with the University and expressed his concern over the college’s inability to collect

 for her services.” (ECF No. 63 at PageID 360.) According to Singer, she “billed nearly

 $400,000.00 worth of services during her full-time employment, but the University collected at

 most eleven percent of that mount.” (Id.) Brown suggested that Singer be responsible for her own

 billing, which was an idea rejected unequivocally by Dr. Hottel:

       I said it was ridiculous. I just set him up with a whole new billing office and hired
       new staff, of which occasionally when I walked in [they] were sitting around doing
       nothing. There was no reason to have a clinician do the job of a whole office of
       people that we had there.”
 (ECF No. 63-3 at PageID 434.)

                                                   12
Case 2:19-cv-02431-JPM-cgc Document 80 Filed 08/04/21 Page 13 of 14                          PageID 680




           Furthermore, Singer asserts that issues with billing had existed within the College of

 Dentistry for quite some time, and were not unique to her circumstances, as confirmed by

 deposition testimony from Dr. Kennard Brown and Dr. Hottel. (ECF No. 63 at PageID 362.)

 Singer has pointed to sufficient evidence in the factual record to create a dispute of fact with respect

 to UTHSC’s proffered rationale for her non-renewal. See Cicero, 280 F.3d at 592 (“By showing

 that the defendants’ justification for firing him changed over time, Cicero shows a genuine issue

 of fact that the defendants’ proffered reason was not only false, but that the falsity was a pretext

 for discrimination.”)

           Nevertheless, to show pretext, a plaintiff must show both that the stated rationale is false

 and that discrimination is the real reason. Hicks, 509 U.S. at 515. In the instant case, Singer has

 pointed to sufficient factual evidence such that a reasonable fact-finder could conclude that

 UTHSC, through Dr. Covington, was motivated by a discriminatory animus. Singer highlights

 deposition testimony from Dr. Hottel, who testified to various decisions made by Dr. Covington,

 including the removal of Singer’s prosthetic models in the dean’s suite and the reversion of a

 gender-neutral bathroom to a single-gender facility, to support the allegation of discriminatory

 animus. (ECF No. 63 at PageID 359.) Because a reasonable fact-finder would have a factual basis

 to find that UTHSC’s proffered reasons for Singer’s non-renewal were merely pretext for Title VII

 discrimination, summary judgment is DENIED.

     IV.      CONCLUSION

           In sum, factual disputes with respect to Singer’s qualifications, UTHSC’s treatment of

 similarly-situated individuals, and the stated rationale for Singer’s non-renewal preclude summary

 judgment in this case. Singer has produced evidence to demonstrate a genuine dispute of material

 fact for the jury. Defendant’s motion for summary judgment is DENIED.



                                                   13
Case 2:19-cv-02431-JPM-cgc Document 80 Filed 08/04/21 Page 14 of 14      PageID 681




       SO ORDERED, this 4th day of August, 2021.

                                                    /s/ Jon P. McCalla
                                                   JON P. McCALLA
                                                   UNITED STATES DISTRICT JUDGE




                                         14
